Posting Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This Office Action is in response to the application filed on 11/15/2021. Claims 1 through 9 are presently pending and are presented for examination.
Information Disclosure Statement
The Information Disclosure Statement submitted on 11/15/2021 is in compliance with provisions of 37 CFR 1.97. Accordingly, the IDS was considered by the examiner. 
Claim Rejections - 35 USC § 101
Claims 8 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more.
With respect to claim 8, the claim recites:
A control method of a mobile shop system including a plurality of mobile shop vehicles and a server device,
the control method comprising: acquiring, by the server device, a visiting request including a visiting order and information, inputted by a user who uses the mobile system, about one or more desired shops which the user wishes to visit, among shops carried by the plurality of mobile shop vehicles;
Selecting one or more mobile shop vehicles carrying the desired shops from among the plurality of mobile shop vehicles based on the visit request;
Creating, by the server device, an operation plan for the plurality of mobile shop vehicles in such a way that the user and the one or more mobile shop vehicles carrying the desired shop are enabled to gather together at a predetermined location,
An arbitrary mobile shop vehicle among the plurality of mobile shop vehicles is enabled to transport the user to one of the one or more desired shops, and the mobile shop vehicle carrying the desired shop that is currently visited by the user is enabled to transport the user to the mobile shop vehicle carrying another of the one or more desired shops to be visited next by the user based on the visiting order;
Transmitting, by the server device, the operation plan to the plurality of mobile shop vehicles;
Receiving, by each of the plurality of mobile shop vehicles, the operation plan transmitted by the server device;
And managing, by the each of the plurality of mobile shop vehicles, operation of a vehicle according to the operation plan that is received.
Step 1 – Statutory Category
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a control method, thus is a method claim. The claim is directed to one of four statutory categories.
Step 2A, Prong One – Judicial Exception – Yes
Claim 8 is to be analyzed to determine whether it recites subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, and/or c) certain methods of organizing human activity.
The office submits that the foregoing bolded limitations constitute judicial exceptions in terms of “mental process” because under its broadest interpretation, the claim covers performance using mental processes and/or mathematical concepts.
The limitation of an operation plan for the plurality of mobile shop vehicles in such a way that the user and the one or more mobile shop vehicles carrying the desired shop are enabled to gather together at a predetermined location covers performance of the limitations in the mind. One can mentally create a meeting location for a customer by consulting with the customer before dispatching a vehicle through verbal or written communication. 
Step 2A, Prong Two – Practical Application – No
Claim 8 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. This judicial exception is not integrated into a practical application because the claim only recites additional element of having an “arbitrary mobile shop vehicle among the plurality of mobile shop vehicles is enabled to transport the user to one of the one or more desired shops”. This limitation is recited at a high level of generality and the term enabled does not impose a meaningful limitation due to the broadness of the term. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea. 
Another potential integration into practical application are the limitations directed to "server device" and the steps of "acquiring", "transmitting", and "receiving".  However, the "server device" is recited at such a high level of generality that it is determined to be a mere general purpose computer, while the steps of "acquiring", "transmitting", and "receiving" mere extra-solution data gathering.
Additionally, the "arbitrary mobile shop vehicle" and its associated limitations are recited such that it merely further describes the parameters of the abstract idea without any implementation of the abstract idea into a mobile shop vehicle platform
Step 2B – Inventive Concept – No
Similar to analysis under Step 2A, Prong Two above, the claim only recites additional element of arbitrary mobile shops and server. This operation of the mobile shop vehicles and the server are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic component. 
Claim 9 is also rejected due to its dependency on Claim 8. Claim 9 is directed to a different statutory category than Claim 8 but claim 9 still amounts to a mere recitation of a generic computer. Thus, Claim 9 lacks both a practical application of the abstract idea and an inventive concept.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation of claim 1 as written in line 15 recites “transmit the operation plan to the plurality of mobile shop vehicles, and each of the plurality of mobile shop vehicles includes at least one processor configured to:” It is unclear as to whether the operation plan being transmitted is done by the mobile shop vehicle or the server device as written earlier in the claim.
Claims 2, 3, 6, and 7 are rejected by virtue of dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al US 20190035044 A1 in view of Nix US 20190064806 A1.
Regarding claim 1, Ferguson teaches a mobile shop system comprising a plurality of mobile shop vehicles and a server device, wherein
 the server device includes at least one processor [(See Ferguson para [0004] disclosing “a server processor configured to provide a server application comprising: a data storage module containing a plurality of locations comprising at least one inventory restocking location and a plurality of dispatch locations, wherein each dispatch location is associated with a demand”)] configured to:
 Acquire a visit request including a visiting order and information, inputted by a user who uses the mobile shop system, about one or more desired shops which the user wishes to visit among shops carried by the plurality of mobile shop vehicles [(See Ferguson para[0004] disclosing “a status module receiving a stock indication of each of the items and a current vehicle location from the communication device of one or more of the vehicles; and a fleet management module directing the autonomous or semi-autonomous propulsion system of one or more of the vehicles, via the communication device, to one of the plurality of dispatch locations or the inventory restocking location based at least on one or more of the demand, the stock indication, and the current vehicle location; and the platform further comprising a summoning processor configured to provide a summoning application comprising a summon module receiving a summons from the customer, the summons comprising at least a customer location, wherein the summon module further directs the autonomous or semi-autonomous propulsion system of one or more of the vehicles, via the communication device, to the customer location;” And see para [0005] “In some embodiments, the summoning processor further comprises an identification module identifying the customer based at least on the input data. In some embodiments, each vehicle further comprises an interface configured to receive a selection of the item and to direct the item emitting mechanism to emit at least one of the items based on the selection In some embodiments, the communication device is further configured to receive a selection of the item and transmit an instruction to the emitting mechanism to emit at least one of the items based on the selection. In some embodiments, the summons module further receives the stock indication and displays the stock indication to the customer. In some embodiments, each dispatch location in the data storage module is further associated with at least one of a current customer density, a historic customer density, a time-based customer density.” And see [0006] “Another aspect provided herein is an autonomous vehicle for providing an assortment of items to a customer, the autonomous vehicle comprising: a locking compartment configured to contain and secure the assortment of the items, the compartment comprising a sensor configured to detect a presence of each of the items; an input device configured to receive an input data; a communication device; an autonomous propulsion system; and a non-transitory computer-readable storage media encoded with a computer program including instructions executable by a processor to create an application comprising: an order module configured to receive an order for at least one of the items by the customer, wherein the order comprises a location of the customer; a prediction module configured to determine an optimal display location; a navigation module controlling the autonomous propulsion system to direct the autonomous vehicle to: the customer location, if the order is received and if the customer location is inequivalent to a current location of the autonomous vehicle; or the display location, if the order is not received; an identification module identifying the customer based at least on the input data; a compartment module unlocking the compartment based at least on the identity of the customer; a confirmation module determining that the item has been removed from the compartment based at least on the detection of the presence of the item; and a purchase module communicating the removal of the item and the input data via the communication device.” And see para [0019] “In some embodiments, at least one autonomous vehicle in the fleet is further configured to process or manufacture goods. In some embodiments, the processed or manufactured goods comprise: beverages, etc., with or without condiments; (e.g., coffee, tea, carbonated drinks, etc.); a plurality of fast foods; or microwavable foods.” And see Ferguson para [0046] disclosing “As such, provided herein is an autonomous vehicle fleet comprising a plurality of autonomous vehicles operating autonomously or semi-autonomously and a fleet management module for coordination of the autonomous vehicle fleet, each autonomous vehicle within the fleet configured for transporting, delivering or retrieving goods or services and capable of operating in an unstructured open or closed environment”]. The customer sends a summon (request) that contains the customer’s location through the summoning module to the fleet of autonomous vehicles, which further directs one or more vehicles to the customer’s location. 
Select one or more mobile shop vehicles carrying the one or more desired shops from among the plurality of mobile shop vehicles based on the visit request [(See Ferguson para [0005], [0019], and [0072] disclosing “The fleet management module 1201 may select one or more of the vehicles 1204 within the geographic region and/or proximity of the customer 1203, the service provider 1205, or both. The vehicles 1204 may be first directed to a location associated with the service provider 1205 to receive an item associated with the request. The vehicle 1204 may then travel to a location associated with the customer 1203 and para [0078] disclosing “the fleet management module 1301 is configured to determine and predict a geographic demand for the autonomous or semi-autonomous vehicles for strategic placement throughout a geographic region in anticipation of a known demand. The fleet management module 1301 may determine and predict a geographic demand by storing data relating the location, quantity, time, price, item, item type, service, service type, service provider, or any combination thereof of placed orders and requests.”)], 
…
And transmit the operation plan to the plurality of mobile shop vehicles, [(See Ferguson para [0069] disclosing “In one example, an order by a customer 1203 is transmitted to a central server 1202, which then communicates with the fleet management module 1201, which relays the order to the service provider 1205 associated with the order and a vehicle 1204. The fleet management module 1201 may employ one or more vehicles 1204 or sub-fleet vehicles 1204 that are closest to the service provider 1205, customer 1203, or both. The assigned service provider then interacts with that vehicle 1204 through a service provider application to supply the vehicle 1204 with any goods, maps, or instructions associated with the order. The vehicle 1204 then travels to the customer 1203 and reports completion of the order to at least one of the customer 1203, the service provider 1205, the central server 1202, and the fleet management module 1201.”)]. After a request is submitted by a customer, it is transmitted to a central server, which communicates with a fleet management module, which then sends a signal to one or more vehicles that are close to a service provider or a customer. The vehicle is supplied with goods, maps, or instructions that are associated with a customer’s order by a service provider through a service provider application. The vehicle then travels to the customer and reports completion of the specified order to the customer, service provider, central server, and the fleet management module.
And each of the plurality of mobile shop vehicles includes at least one processor configured to: receive the operation plan transmitted by the server device, 
And manage operation of a vehicle according to the operation plan that is received. [(See Ferguson para [0004] disclosing “One aspect provided herein is an autonomous or semi-autonomous platform for positioning a plurality of autonomous or semi-autonomous vehicles and displaying a plurality of items, the platform comprising: the plurality of autonomous or semi-autonomous vehicles, each vehicle comprising: a compartment configured to contain and secure two or more of the plurality of items; an input device configured to receive an input data corresponding to a customer; a communication device; and an autonomous or semi-autonomous propulsion system; and a server processor configured to provide a server application comprising: a data storage module containing a plurality of locations comprising at least one inventory restocking location and a plurality of dispatch locations, wherein each dispatch location is associated with a demand” and para [0069] disclosing “In one example, an order by a customer 1203 is transmitted to a central server 1202, which then communicates with the fleet management module 1201, which relays the order to the service provider 1205 associated with the order and a vehicle 1204. The fleet management module 1201 may employ one or more vehicles 1204 or sub-fleet vehicles 1204 that are closest to the service provider 1205, customer 1203, or both. The assigned service provider then interacts with that vehicle 1204 through a service provider application to supply the vehicle 1204 with any goods, maps, or instructions associated with the order. The vehicle 1204 then travels to the customer 1203 and reports completion of the order to at least one of the customer 1203, the service provider 1205, the central server 1202, and the fleet management module 1201.”)].
Ferguson does not teach create an operation plan for the plurality of mobile shop vehicles in such a way that the mobile shop vehicle carrying the desired shop that is currently visited by the user is enabled to transport the user to the mobile shop vehicle carrying another of the one or more desired shops to be visited next by the user based on the visiting order
However, Nix teaches create an operation plan for the plurality of mobile shop vehicles in such a way that the mobile shop vehicle carrying the desired shop that is currently visited by the user is enabled to transport the user to the mobile shop vehicle carrying another of the one or more desired shops to be visited next by the user based on the visiting order (See Nix para [0019] “As an example, a user can request a transportation service from a first location (e.g., starting location) to a second location (e.g., ending location). A service provider can select an autonomous vehicle to service the user's request, and provide the autonomous vehicle with data indicative of the starting location. The autonomous vehicle can navigate to the starting location, where the autonomous vehicle can park to provide access to the user. The autonomous vehicle can permit the user to unlock a cabin door of the autonomous vehicle and enter the autonomous vehicle. The autonomous vehicle can navigate to the ending location, where the autonomous vehicle can park to allow the user to unlock a cabin door and exit the vehicle. After the user exits, the autonomous vehicle can determine that the vehicle service is complete, release the user's control, and drive away.”] and para [0021] “As another example, a first user can request a courier/delivery service for items/goods from a first location (e.g., starting location) to a second location (e.g., ending location). The vehicle service can be associated with the first user at the starting location, and associated with a second user (e.g., recipient of the items/goods) at the ending location. An autonomous vehicle that provides the vehicle service can provide the first user a limited control over the autonomous vehicle at the starting location (e.g., to load the items/goods), and provide the second user a limited control over the autonomous vehicle at the ending location (e.g., to unload the items/goods). When the autonomous vehicle arrives at the ending location, and the second user unloads the items/goods, the autonomous vehicle can determine that the vehicle service is complete and release both the first and second user's control, and drive away. In some implementations, the autonomous vehicle can release the first user's control at a first time, and release the second user's control at a second time. For example, the autonomous vehicle can release the first user's control after the first user loads the items/goods but before the autonomous vehicle leaves the starting location to navigate to the ending location. The autonomous vehicle can release the second user's control after the second user unloads the items/goods at the ending location.”),
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the mobile shop system as disclosed in Ferguson to include the feature of transporting a user from one vehicle to a desired destination based on a visiting order as mentioned in Nix in order to facilitate transporting a higher number of users to their desired locations using the same vehicle as mentioned in para [0021] of Nix.
Regarding claim 2, the combination of Ferguson and Nix teaches the mobile shop system according to claim 1 and as mentioned above in the rejection of claim 1, Ferguson further teaches wherein the at least one processor of the server device is further configured to: 
Acquire a visiting order of the user visiting the desired shops, the visiting order included in the visit request, and 
create the operation plan in such a way that mobile shop vehicles carrying each of the desired shops are lined up at the predetermined location according to the visiting order [(See Ferguson para [0072] disclosing “The fleet management module 1201 may select one or more of the vehicles 1204 within the geographic region and/or proximity of the customer 1203, the service provider 1205, or both. The vehicles 1204 may be first directed to a location associated with the service provider 1205 to receive an item associated with the request. The vehicle 1204 may then travel to a location associated with the customer 1203.”)] and see Ferguson para [0118] disclosing “The summon module 1731 may further direct the autonomous or semi-autonomous propulsion system 1714 of one or more of the vehicles 1710 via the communication device 1713 to the customer location.” And para [0119] disclosing “In some embodiments, the summoning processor further comprises a compartment module 1733 allowing the customer to access and remove one or more of the items from the compartment 1711”]. After a request is submitted by a customer, one or more vehicles are directed to the customer indicating lining up at the designated location near the customer. Then a customer is able to access desired items contained in the vehicle through the compartment module.
Regarding claim 3, the combination of Ferguson and Nix teaches the mobile shop system according to claim 1 and as mentioned above in the rejection of claim 1, Ferguson further teaches wherein the at least one processor of the server device is configured to create the operation plan in such a way that the mobile shop vehicle carrying the desired shop is gathered at a current position of the user [See Ferguson para [0069] disclosing “In one example, an order by a customer 1203 is transmitted to a central server 1202, which then communicates with the fleet management module 1201, which relays the order to the service provider 1205 associated with the order and a vehicle 1204. The fleet management module 1201 may employ one or more vehicles 1204 or sub-fleet vehicles 1204 that are closest to the service provider 1205, customer 1203, or both. The assigned service provider then interacts with that vehicle 1204 through a service provider application to supply the vehicle 1204 with any goods, maps, or instructions associated with the order. The vehicle 1204 then travels to the customer 1203 and reports completion of the order to at least one of the customer 1203, the service provider 1205, the central server 1202, and the fleet management module 1201.”].
Regarding claim 6, the combination of Ferguson and Nix teaches the mobile shop system according to claim 1 and as mentioned above in the rejection of claim 1, Ferguson further teaches wherein the at least one processor of the server device is configured to acquire the visit request from a mobile terminal of the user. [See Ferguson para [0059] disclosing “Each autonomous vehicle 101 may comprise a communication module 160 configurable to receive and send data from the fleet management module 120, and the user. In some embodiments the data is related user interactions and autonomous vehicle fleet interactions, comprising: scheduled requests or orders, on-demand requests or orders, or a self-positioning request. In some embodiments, the communication module 160 receives and sends data via wireless transmission. In some embodiments, the wireless transmission occur via a mobile application on an electronic device via a central server, a fleet management module, a mesh network, cellular communication (e.g., 3G, 4G, and 5G), satellite communications, or any combination thereof. In some embodiments, the electronic device comprises a phone, a personal mobile device, a personal digital assistant (PDA), a mainframe computer, a desktop computer, a laptop computer, a tablet computer, and/or wearable computing device comprising: a communication headset, smart glasses, a contact lens or lenses, a digital watch, a bracelet, a ring, a jewelry, or a combination thereof.”]
Regarding claim 7, the combination of Ferguson and Nix teaches the mobile shop system according to claim 1 and as mentioned above in the rejection of claim 1, wherein the plurality of mobile shop vehicles are autonomous mobile bodies configured to move autonomously according to the operation plan. [See Ferguson para [0046] disclosing “As such, provided herein is an autonomous vehicle fleet comprising a plurality of autonomous vehicles operating autonomously or semi-autonomously and a fleet management module for coordination of the autonomous vehicle fleet, each autonomous vehicle within the fleet configured for transporting, delivering or retrieving goods or services and capable of operating in an unstructured open or closed environment” and para [0072] disclosing “In one example, a request by the customer 1203 is sent to the central server 1202, which then communicates with the fleet management module 1201 to relay the request to the service provider 1205, which instructs the vehicles 1204. The fleet management module 1201 may select one or more of the vehicles 1204 within the geographic region and/or proximity of the customer 1203, the service provider 1205, or both. The vehicles 1204 may be first directed to a location associated with the service provider 1205 to receive an item associated with the request. The vehicle 1204 may then travel to a location associated with the customer 1203”].

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of Starns and further in view of Nix.
Regarding claim 8, Ferguson teaches a control method of a mobile shop system including a plurality of mobile shop vehicles and a server device, the control method comprising: 
acquiring, by the server device [See Ferguson para [0008] disclosing “Another aspect provided herein is a vehicle fleet comprising a plurality of autonomous vehicles operating autonomously and/or semi-autonomously and a fleet management module, associated with a central server for coordination of the autonomous vehicle fleet; the fleet management module configured to coordinate the activity and positioning of each autonomous vehicle in the fleet, wherein the fleet is configured for transporting, delivering or retrieving goods or services and capable of operating in an unstructured open or closed environments;”],
 a visiting request including a visiting order and information, inputted by a user who uses the mobile system, about one or more desired shops which the user wishes to visit, among shops carried by the plurality of mobile shop vehicles; [See Ferguson para [0005], [0019] above, [0008] disclosing “a communication module configurable to receive, store and send data to the fleet management module, a user, and the autonomous vehicles in the fleet, related to at least; user interactions and the autonomous vehicle fleet interactions, comprising: scheduled requests or orders, on-demand requests or orders, or a need for self-positioning of the autonomous vehicle fleet based on anticipated demand within the unstructured open or closed environments;” and para [0072] disclosing “The fleet management module 1201 may select one or more of the vehicles 1204 within the geographic region and/or proximity of the customer 1203, the service provider 1205, or both. The vehicles 1204 may be first directed to a location associated with the service provider 1205 to receive an item associated with the request. The vehicle 1204 may then travel to a location associated with the customer 1203.” And para [0004] disclosing “One aspect provided herein is an autonomous or semi-autonomous platform for positioning a plurality of autonomous or semi-autonomous vehicles and displaying a plurality of items, the platform comprising: the plurality of autonomous or semi-autonomous vehicles, each vehicle comprising: a compartment configured to contain and secure two or more of the plurality of items; an input device configured to receive an input data corresponding to a customer; a communication device; and an autonomous or semi-autonomous propulsion system; and a server processor configured to provide a server application comprising: a data storage module containing a plurality of locations comprising at least one inventory restocking location and a plurality of dispatch locations, wherein each dispatch location is associated with a demand”].
Selecting one or more mobile shop vehicles carrying the desired shops from among the plurality of mobile shop vehicles based on the visit request;
Creating, by the server device, an operation plan for the plurality of mobile shop vehicles in such a way that the user and the one or more mobile shop vehicles carrying the desired shop are enabled to gather together at a predetermined location, [See Ferguson para [0005], [0006], [0019], and [0072] disclosing “In one example, a request by the customer 1203 is sent to the central server 1202, which then communicates with the fleet management module 1201 to relay the request to the service provider 1205, which instructs the vehicles 1204. The fleet management module 1201 may select one or more of the vehicles 1204 within the geographic region and/or proximity of the customer 1203, the service provider 1205, or both. The vehicles 1204 may be first directed to a location associated with the service provider 1205 to receive an item associated with the request. The vehicle 1204 may then travel to a location associated with the customer 1203”].
…
Transmitting, by the server device, the operation plan to the plurality of mobile shop vehicles; 
Receiving, by each of the plurality of mobile shop vehicles, the operation plan transmitted by the server device; and 
Managing, by the each of the plurality of mobile shop vehicles, operation of a vehicle according to the operation plan that is received [See Ferguson para [0072] disclosing “In one example, a request by the customer 1203 is sent to the central server 1202, which then communicates with the fleet management module 1201 to relay the request to the service provider 1205, which instructs the vehicles 1204. The fleet management module 1201 may select one or more of the vehicles 1204 within the geographic region and/or proximity of the customer 1203, the service provider 1205, or both. The vehicles 1204 may be first directed to a location associated with the service provider 1205 to receive an item associated with the request. The vehicle 1204 may then travel to a location associated with the customer 1203”].
Ferguson does not teach an arbitrary mobile shop vehicle among the plurality of mobile shop vehicles is enabled to transport the user to one of the one or more desired shops,
However, Starns teaches an arbitrary mobile shop vehicle among the plurality of mobile shop vehicles is enabled to transport the user to one of the one or more desired shops [See Starns page 9 lines 52-67 and page 10 lines 1-3 disclosing “In particular embodiments, after determining or receiving information that autonomous vehicle 160 is experiencing a service related issue, such as a system malfunction, while autonomous vehicle 160 is providing a transportation service to one or more passengers, transportation management system 110 may direct, instruct, and/or navigate another autonomous vehicle 160 to a location at least proximate to the location of autonomous vehicle 160 that is experiencing the service related issue, so that the one or more passengers may utilize the other autonomous vehicle 160 to arrive at a destination associated with the one or more passengers (e.g., a drop-off location). For example, transportation management system 110 may direct, instruct, and/or navigate autonomous vehicle 160C to a location at least proximate to safe area and/or location 194, so that the one or more passengers may utilize autonomous vehicle 160C to arrive at a destination associated with the one or more passengers (e.g., a drop-off location, such as location 125D, 125E, 125F, etc.”)]. In the case of an autonomous vehicle experiencing a service related issue while transporting a passenger, another autonomous vehicle is sent to the location of the vehicle experiencing the service related issue, so that the passenger can board the newly sent vehicle in order to be transported to their designated location. 
As a result, Ferguson discloses a processor that provides a server information about the operation and interactions between a plurality of retail autonomous vehicle stores and the customers. Starns teaches an arbitrary vehicle being enabled to transport a user to another vehicle upon the user’s request.
Therefore, it would have been obvious before the filing date of the claimed invention to modify the method as disclosed in Ferguson to include an arbitrary vehicle being able to transport a user to another vehicle because it facilitates the transporting of a user to another vehicle upon the user’s request via an arbitrary vehicle, as taught by Starns. 
Neither Ferguson nor Starns teaches and the mobile shop vehicle carrying the desired shop that is currently visited by the user is enabled to transport the user to the mobile shop vehicle carrying another of the one or more desired shops to be visited next by the user based on the visiting order;
However, Nix teaches and the mobile shop vehicle carrying the desired shop that is currently visited by the user is enabled to transport the user to the mobile shop vehicle carrying another of the one or more desired shops to be visited next by the user based on the visiting order (See Nix para [0019] “As an example, a user can request a transportation service from a first location (e.g., starting location) to a second location (e.g., ending location). A service provider can select an autonomous vehicle to service the user's request, and provide the autonomous vehicle with data indicative of the starting location. The autonomous vehicle can navigate to the starting location, where the autonomous vehicle can park to provide access to the user. The autonomous vehicle can permit the user to unlock a cabin door of the autonomous vehicle and enter the autonomous vehicle. The autonomous vehicle can navigate to the ending location, where the autonomous vehicle can park to allow the user to unlock a cabin door and exit the vehicle. After the user exits, the autonomous vehicle can determine that the vehicle service is complete, release the user's control, and drive away.”] And para [0021] “As another example, a first user can request a courier/delivery service for items/goods from a first location (e.g., starting location) to a second location (e.g., ending location). The vehicle service can be associated with the first user at the starting location, and associated with a second user (e.g., recipient of the items/goods) at the ending location. An autonomous vehicle that provides the vehicle service can provide the first user a limited control over the autonomous vehicle at the starting location (e.g., to load the items/goods), and provide the second user a limited control over the autonomous vehicle at the ending location (e.g., to unload the items/goods). When the autonomous vehicle arrives at the ending location, and the second user unloads the items/goods, the autonomous vehicle can determine that the vehicle service is complete and release both the first and second user's control, and drive away. In some implementations, the autonomous vehicle can release the first user's control at a first time, and release the second user's control at a second time. For example, the autonomous vehicle can release the first user's control after the first user loads the items/goods but before the autonomous vehicle leaves the starting location to navigate to the ending location. The autonomous vehicle can release the second user's control after the second user unloads the items/goods at the ending location.”),
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the mobile shop system as disclosed in Ferguson to include the feature of transporting a user from one vehicle to a desired destination based on a visiting order as mentioned in Nix in order to facilitate transporting a higher number of users to their desired locations using the same vehicle as mentioned in para [0021] of Nix.
Regarding claim 9, the combination of Ferguson, Nix, and Starns teaches a non-transitory computer-readable recording medium recording a program for causing a computer to execute the control method according to claim 8 [See Ferguson para[0090] disclosing “In some embodiments, the platforms, systems, media, and methods described herein include a digital processing device, or use of the same. In further embodiments, the digital processing device includes one or more hardware central processing units (CPUs) or general purpose graphics processing units (GPGPUs) that carry out the device's functions. In still further embodiments, the digital processing device further comprises an operating system configured to perform executable instructions” and Ferguson further discloses para[0096] “Referring to FIG. 14, in a particular embodiment, a digital processing device 1401 is programmed or otherwise configured to managing autonomous vehicles. The device 1401 is programmed or otherwise configured to manage autonomous vehicles. In this embodiment, the digital processing device 1401 includes a central processing unit (CPU, also “processor” and “computer processor” herein) 1405, which is optionally a single core, a multi core processor, or a plurality of processors for parallel processing. The digital processing device 1401 also includes memory or memory location 1410 (e.g., random-access memory, read-only memory, flash memory), electronic storage unit 1415 (e.g., hard disk)”].
Response to Arguments
The arguments submitted by the applicant have been considered but are rendered to be moot. In response to the argument that Ferguson fails to teach acquiring a visit request including a visiting order and creating an operation plan for the plurality of mobile shop vehicles in such a way that the mobile shop vehicle carrying the desired shop that is currently visited by the user is enabled to transport the user to the mobile shop vehicle carrying another of the one or more desired shops to be visited next by the user based on the visiting order. However, Nix para [0019] teaches transporting a user from one vehicle to a desired destination based on a visiting order as mentioned in Nix in order to facilitate transporting a higher number of users to their desired locations using the same vehicle as mentioned in para [0021] of Nix. 
In response to the argument that the visiting order is incorrectly interpreted has been considered but is rendered to be moot. The summoning or requesting of a mobile shop vehicle by a consumer as mentioned in Ferguson para [0004] in combination with the teachings of transporting a user to another desired vehicle as disclosed in Starns and Nix further addresses the limitation of a visiting order. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9613386 B1 Arden et al. teaches dispatching a vehicle to pick up a user upon request.
US 20170123421 A1 Kentley et al. teaches dispatching a fleet of autonomous vehicles.
US 20170371333 A1 Nagy et al. teaches controlling multiple autonomous vehicles through a server including an electronic processor configured to receive a connected mode trip request from a user.
US 20190086914 A1 Yen et al. teaches coordinating travel between multiple autonomous vehicles.
112 b whether a mobile shop can carry a plurality 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHZAB HUSSAIN SHAH whose telephone number is (571)272-7690. The examiner can normally be reached Monday-Friday: 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H.S./           Examiner, Art Unit 3664       
/KHOI H TRAN/           Supervisory Patent Examiner, Art Unit 3664